Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered ONLY to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
	
Election/Restriction
Claims 13-19 remain withdrawn from consideration as being directed to a non-elected invention.
Claim Construction
The claims are now considered to clearly reflect that the inherent framework-defined zeolite pores and channels that form around a structure directing agent are distinct from the enlarged pore portion which is formed by the presence of the nanoparticles.  A zeolite framework is formed into the desired structure type by partial dissolution of the mesoporous starting material, but is left with enlarged pores outside the framework of the zeolite wherein the nanoparticles, which are larger than the native pores of the zeolite framework, have become trapped and their size defines the enlarged pore portion.

Claim Rejections - 35 USC § 112/Claim Listing
The rejection of claims 3 and 20 under 35 USC 112(d) set forth in the amendment filed August 15, 2022 is being held in abeyance pending clarification, although it would appear that the amendment to claim 3 would overcome the previous rejection as it is more grammatically correct by changing “other” to “another”.  The amendment to claim 3 appear consistent with the claim listing of February 10, 2022.  However, at least with respect to presented claim 20 in the claim listing of August 15, 2022, newly presented claim 20 is not at all consistent with the listing of February 22, 2022.  Accordingly, applicant is requested to check the actual subject matter of the instant claims, claim 20 in particular.  The only amendment that would be necessary for the correction of claim 20 as presented in the amendment of February 10, 2022 would be the deletion of the first occurrence of “the” in line 4.


The rejection of claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is also held in  abeyance pending clarification of claim 20. 
Previously submitted claim 20 appears to be a nearly verbatim duplicate of claim 3.  However, this cannot be confirmed because claim 20 as presented in the claim listing of the amendment filed August 15, 2022 does not appear to be correct.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11,161,101.Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both patented and instantly claimed zeolites.  The instantly claimed material recites “enlarged pore portion” whereas the copending claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same zeolitic structure is present for both claim sets.  The instant claims recite metal oxide nanoparticles, whereas the patented claims recite “fine metal particles”.  The herein claimed metal oxide materials are initially produced by the method for providing a structured catalyst.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.   The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claim 3 makes it clear that metal oxide nanoparticles are also the intended substance of that application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-15 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claim 2 makes it clear that metal oxide nanoparticles are also the intended substance of that application.
The recited utility of the catalyst material does not convey patentability, and the reforming catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 21 of copending Application No. 16/698,527  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance” (also recited as a solid acid, made of nanoparticles).  The herein claimed metal oxide materials are catalytic substances, and amended copending claim 1 and copending claim 8 makes it clear that metal oxide nanoparticles are also the intended catalytic substance of that application.
The recited utility of the catalyst material does not convey patentability, and the reforming catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claim 4 makes it clear that metal oxide nanoparticles are also the intended catalytic substance of that application.
The recited utility of the catalyst material does not convey patentability, and the shift or reverse shift catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	The provisional rejection of claims 1-12 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application), has been obviated by the abandonment of the application. 

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite metal oxide nanoparticles but do not all recite the metals and recite inclusion of a perovskite oxide. The instant claims do not exclude a portion of the metal oxide being a perovskite. The herein claimed metal oxide materials are catalytic substances that may be complex oxides and thus would read on a perovskite nanoparticle, and copending claim 4 makes it clear that the metal of the metal oxide nanoparticles may be among those claimed in the instant application.
The recited utility of the catalyst material does not convey patentability, and the oxidation catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21 of copending Application No. 16/698,636 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.  The copending claims now recite an organization nearly identical to the instant claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claims 2 and 11 further indicate this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a solid acid” nanoparticle having catalytic function (claim 3).  The herein claimed metal oxide materials are known solid acid catalytic substances, and thus read on the copending claims.
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in desulfurizations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13 and 21 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. The instantly claimed channel and pore configurations are now considered to be substantially identical to the copending claims.  Furthermore, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  The instant claims recite specific metal oxide nanoparticles, whereas the copending claims recite “metal oxide nanoparticles” generically.  The metal species of the instant claims are clearly catalytic metal oxides within the scope of the copending claims.  Furthermore, the instant claims recite metal oxide nanoparticles, whereas the copending claims recite metal oxide nanoparticles may include a perovskite. The instant claims do not exclude a portion of the metal oxide being a perovskite. The herein claimed metal oxide materials are catalytic substances that may be complex oxides and thus would read on a perovskite nanoparticle.
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in desulfurizations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, 21 and 22 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. The instantly claimed channel and pore configurations are now considered to be substantially identical to the copending claims. Furthermore, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claim 3 further indicates this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “metallic nanoparticles”. The herein claimed metal oxide materials are initially produced by the method for providing a structured catalyst.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.
The recited utility of the instant catalyst material does not convey patentability, and the artisan would have the expectation that zeolite encapsulated metal oxide catalysts would be expected to function in desulfurizations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.  Furthermore, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  Copending claim 3 further indicates this to be the case.  The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a functional substance” or a “catalytic substance”.  The herein claimed metal oxide materials are catalytic substances, and copending claim 6 makes it clear that metal oxide nanoparticles are also the intended catalytic substance of that application.  The copending claims read on any known metal oxide, and thus render obvious the specified metal oxides of the instant claims.
The recited utility of the catalyst material does not convey patentability, and the shift or reverse shift catalyst of the copending claims would be expected to function in desulfurizations as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/299,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “precursor” that is in fact not differentiable from the instant claims drawn to an actual structure.  The precursor materials all share the pore and channel arrangements common among zeolites generically, and will still share the characteristics upon interzeolitic conversion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. The instant claims recite metal oxide nanoparticles, whereas the copending claims recite “a functional material”, which can be a “fine oxide particle”.  Although the instant claims recite more detail with respect to the pore and channel organization of the zeolite, this is substantially the organization of zeolite compounds in general, and the artisan would have the expectation that the catalytic materials would be present within the open interior of the zeolite, be it in channels, pores, or enlarged pores created by the channel structure.  The metal oxide particles of the instant claims are within the scope of the copending claims.
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/299,672 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 6 indicates that the “functional” material is a metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/299,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 6 and 7 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,748 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. All limitations representing the channels, large pore portions, enlarged pore portions, and so forth will be shared by any zeolite-type materials because they form these enlarged pores via the interconnecting channels and the enlarged pores are formed around the nanoparticles and thus will be represented by both copending and instantly claimed zeolites. Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 7 and 8 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.  The additional metal in the copending claims is met by the instant claims reciting zinc and zirconium.
The utility of the materials is accorded little weight; as the copending structure is very similar to the instant structure, the artisan would have the expectation that the material could function in cracking and HDS.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The rejection of claims 1-12 and 20 under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al. is withdrawn in view of the amendment filed August 15, 2022.  In particular, the limitations that the particle size of the nanoparticles is greater than any of the pore sizes of a native zeolite compound, and that the enlarged pore portion has been defined as larger than any of the other pore sizes of the zeolite compound and not defined by the framework of the zeolite.  Also of note is that the enlarged pore portion has an inner diameter that it greater than or equal to the average particle size of the nanoparticles.  This allows complete separation of the nanoparticles from one another and thus prevents sintering or agglomeration.  


The rejection of claims 1-12 and 20 under 35 U.S.C. 103 as being unpatentable over WO 2013/057319 to Hyman et al. is withdrawn in view of the amendment filed August 15, 2022.  In particular, the limitations that the particle size of the nanoparticles is greater than any of the pore sizes of a native zeolite compound, and that the enlarged pore portion has been defined as larger than any of the other pore sizes of the zeolite compound and not defined by the framework of the zeolite.  Also of note is that the enlarged pore portion has an inner diameter that it greater than or equal to the average particle size of the nanoparticles.  This allows complete separation of the nanoparticles from one another and thus prevents sintering or agglomeration.  

The rejection of claims 1-12 and 20 under 35 U.S.C. 103 as being unpatentable over US 5,275,720 to Ward et al. is withdrawn in view of the amendment filed August 15, 2022.  In particular, the limitations that the particle size of the nanoparticles is greater than any of the pore sizes of a native zeolite compound, and that the enlarged pore portion has been defined as larger than any of the other pore sizes of the zeolite compound and not defined by the framework of the zeolite.  Also of note is that the enlarged pore portion has an inner diameter that it greater than or equal to the average particle size of the nanoparticles.  This allows complete separation of the nanoparticles from one another and thus prevents sintering or agglomeration.  


Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered and they are persuasive to the extent set forth hereinabove.  

Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732